IN THE SUPREME COURT OF IOWA
                                No. 12–0383

                             Filed May 17, 2013

CHARTIS INSURANCE f/k/a AMERICAN
INTERNATIONAL GROUP, INC.,

      Appellant,

vs.

IOWA INSURANCE COMMISSIONER,

      Appellee,

ACTION WAREHOUSE CO., LTD.,

      Intervenor–Appellee.



      Appeal from the Iowa District Court for Polk County, Artis I. Reis,
Judge.


      An insurance company appeals from a decision of the district court
affirming the decision of the Iowa Insurance Commissioner. REVERSED
AND REMANDED.


      Scott A. Sundstrom and Ryan G. Koopmans of Nyemaster Goode,
P.C., Des Moines, and Constantine L. Trela, Jr., Susan A. Stone, and
Bruce Braverman of Sidley Austin LLP, Chicago, Illinois, for appellant.


      Thomas J. Miller, Attorney General, and Jeanie Kunkle Vaudt,
Assistant Attorney General, for appellee.


      Joseph G. Gamble and Bradley C. Obermeier of Duncan, Green,
Brown & Langeness, Des Moines, for intervenor–appellee.
                                       2

ZAGER, Justice.

      In this case, Chartis Insurance (Chartis), formerly known as

American International Group, Inc., urges us to consider whether the

Iowa Insurance Commissioner (Commissioner) has the authority under

Iowa Code section 515A.1 to consider an as-applied challenge to a

workers’ compensation liability insurance rating schedule approved for

use in accordance with Iowa law. We conclude the Commissioner does

not have the authority under Iowa Code section 515A.1 to reject a

faithful application of a plan previously approved under Iowa Code
section 515A.4, despite the perceived unfairness of that application. We

conclude this to be true even if, in the Commissioner’s judgment, this

individual application results in a premium that is excessive or unfairly

discriminatory under Iowa Code section 515A.1. Further, the legislature

intended a section 515A.9 hearing to be limited to a review of the manner

in which an approved rating system has been applied to an insured.

Therefore, for the reasons set forth below, we reverse.

      I. Factual Background and Procedural History.

      The facts of this case are not disputed.              Chartis issued two

workers’    compensation   insurance        policies   to   Action   Warehouse

Company, Ltd. (Action), one that had a term of December 31, 2006,

through December 31, 2007, and one that had a term of December 31,

2007, through December 31, 2008.

      During the terms of these policies, Action contracted with both

Firestone   North   American   Tire,       LLC   (Firestone)   and   Titan   Tire

Distribution (Titan) to provide employees to operate tire warehouses

owned respectively by Firestone and Titan and used exclusively to store

the goods manufactured by the respective owners. Action acknowledges

that both Firestone and Titan contracted with Action because the tire
                                            3

manufacturers wanted to avoid dealing with labor unions in the

operation of their warehouses.

       These Action employees were permanent employees who worked

exclusively in warehouses owned by the tire manufacturers.                         Both

Chartis and Action agree that these employees did not work directly in

the tire manufacturing process. In fact, Firestone’s warehouse is located

eight miles away from the factory where the actual tire manufacturing

process occurs, and Titan’s warehouse is located a quarter of a mile

away. Employees of the warehouses were not even allowed to enter the
factories where tire manufacturing actually occurred, as collective

bargaining restrictions prohibited their presence on the factory floor.

       Insurers offering workers’ compensation liability insurance in Iowa

are required to comply with Iowa Code chapter 515A.                       The National

Council on Compensation Insurance (NCCI) has created a rating and

classification system for determining the premium rates insurers charge

for workers’ compensation coverage.1                  NCCI filed its rating and

classification system for approval in accordance with Iowa Code chapter

515A.4, and the Iowa Insurance Division, headed by the Commissioner,

approved NCCI’s system.           That rating and classification system is set

forth in the Basic Manual for Workers Compensation and Employers

Liability Insurance (Basic Manual).             In accordance with Iowa statute,


       1We   have previously described the function of NCCI as follows:
               “The National Council on Compensation Insurance (NCCI) collects
       statistical data on behalf of approximately 200 member and subscriber
       insurance carriers writing workers’ compensation insurance, analyzes
       that data on a continuing basis, and acts as agent for its members and
       subscribers in presenting requests for premium changes to the proper
       state regulatory authorities. It carries out these activities in Iowa and
       thirty-one other states.”
Travelers Indem. Co. v. Comm’r of Ins., 767 N.W.2d 646, 648 n.1 (Iowa 2009) (quoting
Sheet Metal Contractors of Iowa v. Comm’r of Ins., 427 N.W.2d 859, 860 (Iowa 1988)).
                                        4

Chartis exercised its option to adopt the NCCI system for determining the

premium rates it charges for workers’ compensation.              See Iowa Code

§ 515A.4(2) (2009). Thus, the coverage Chartis provided to Action was

governed under the terms of the Basic Manual.

      Originally, Chartis classified the Action employees who staffed the

Firestone and Titan warehouses under the NCCI classification code

applicable to general warehouse employees (8292). However, pursuant to

the terms of its workers’ compensation insurance policies, Chartis

performed an audit of Action’s operations after the conclusion of the first
year of coverage, but during the second year of coverage. Action does not

dispute that Chartis had the right to do so under the terms of its

agreement with Action.       After conducting this audit, Chartis both

retroactively and prospectively changed the employees’ classification code

to the code applicable to rubber tire manufacturing (4420). This change

resulted in a significantly higher premium.           Another Chartis auditor

reconsidered and confirmed the findings of the initial audit.             Action

argues the effect of this retroactive change in the classification code was

unfair.

      In response, following the procedures set forth in the Basic

Manual, Action then ordered an inspection through NCCI to determine

the appropriate classification code for Action employees working in the

Firestone and Titan warehouses. The initial NCCI inspector agreed with

Action and concluded that the insurance premium should be changed

back to the rate applicable to warehouse workers.                    However, a

subsequent NCCI inspector agreed with Chartis’s assessment, and the

classification   code   remained   as       that   applicable   to   rubber   tire

manufacturing.
                                    5

      Action then appealed the change in classification code to the NCCI

Iowa workers’ compensation appeals board (appeals board), as required

by the dispute resolution provisions of the Basic Manual. The appeals

board ruled in favor of Chartis, holding that Chartis correctly applied the

relevant Basic Manual rules and accurately reclassified the Action

workers. In accordance with the provisions of Iowa Code section 515A.9,

Action appealed the decision of the appeals board to the Commissioner.

Chartis does not dispute the Commissioner’s authority to make a

determination about whether it complied with the filed rate schedule, as
defined by the Basic Manual. The Commissioner reversed the ruling of

the appeals board, finding that the original audit was improper and

requiring Chartis to classify the employees as warehouse employees.

This original decision of the Commissioner found Chartis had not

complied with the requirements of the Basic Manual.

      Chartis then filed a petition for judicial review requesting the

district court reverse the decision issued by the Commissioner and

requesting that the district court uphold the decision of the appeals

board. Prior to a ruling by the district court, and upon motion by the

Commissioner, the district court remanded the case back to the

Commissioner for further proceedings.        Rather than relying on or

expanding the original decision, the Commissioner ordered the parties to

submit postremand briefs.     The Commissioner directed the parties to

address the issue of whether charging Action the premium rate for

workers’ compensation coverage under the rubber tire manufacturing

classification violated Iowa Code chapter 515A’s prohibition on rates that

are “excessive, inadequate, or unfairly discriminatory.”   See Iowa Code

§ 515A.1.   After reviewing the briefs, the Commissioner found, “NCCI

employee classification rules approved by the agency for use by workers’
                                           6

compensation carriers in calculating premium rates cannot override the

broad review authority the legislature granted the Commissioner under

chapter 515A to review these rates as applied.”                 The Commissioner

further found that the rate charged by Chartis as a result of its

classifying Action workers as rubber tire manufacturing employees “is

excessive because the actual risk of harm to the affected workers is not

commensurate with the premium [Chartis] assessed Action Warehouse

for the coverage in question.”

      Thus, after remand to the Commissioner, the Commissioner
reversed the ruling of the appeals board on entirely different grounds

than in her original decision, though she ruled in favor of Action both

times. Though the original decision specifically found that “the original

audit was improper in considering these employees to be classified as

Code 4420” based on its analysis of the rules in the Basic Manual, the

decision following remand never reached that issue. The Commissioner

relied on her general authority as provided in Iowa Code section 515A.1.

      Pursuant to the NCCI filed rules, businesses are generally assigned

one classification, and “each classification includes all the various types

of labor found in a business.”2 Further, employees provided by a labor

contractor such as Action and “assigned to clients must be classified the

same as direct employees of the client performing the same or similar

duties.”3   Thus, Chartis has always contended that under the NCCI

      2Basic   Manual Rule 1-A provides:
      The purpose of the classification procedure is to assign the one basic
      classification that best describes the business of the employer within a
      state.    Subject to certain exceptions described in this rule, each
      classification includes all the various types of labor found in a business.
      It is the business that is classified, not the individual employments,
      occupations or operations within the business.
      3Basic   Manual Rule 1-D-3-f provides:
                                         7

rules, Firestone and Titan are rubber tire manufacturers for all of its

Iowa employees. Moreover, any employees provided by a labor contractor

such as Action are required to have the same 4420 classification. In her

final ruling, the Commissioner did not address whether Chartis had

correctly followed the NCCI rates.           Rather, she simply acknowledged,

“Chartis calculated the premium rate it charged Action Warehouse for

this coverage by classifying these employees under NCCI’s worker

classification rules.”

      The district court        affirmed the final agency order              of the
Commissioner, choosing to “defer to the agency’s expertise and discretion

to interpret and apply its own statute.” The district court agreed with the

Commissioner’s conclusion that the premium rate Chartis applied to

Action workers after the reclassification to the rubber tire manufacturer

rate was “excessive and therefore prohibited by Iowa Code section

515A.1.”

      Chartis appeals the ruling of the district court. We retained the

appeal.

      For the reasons which will be explained later in this opinion, we

assume for purposes of this appeal that the rates charged by Chartis

following its audit complied with the NCCI rates filed with and approved

by the Insurance Commissioner.            The sole issue on appeal, then, is

whether the Commissioner has the authority to determine that a specific

application of a plan approved under Iowa Code section 515A.4 violates

______________________
      f.     Employee Leasing, Labor Contractors and Temporary Labor Services
            (1) Workers assigned to clients must be classified the same as direct
      employees of the client performing the same or similar duties.
              (2) If the client has no direct employees performing the same or similar
      duties, leased employees are classified as if they were direct employees of the
      client entity.
                                      8

the statute’s general purpose as outlined in Iowa Code section 515A.1 by

being “excessive, inadequate, or unfairly discriminatory.”

      II. Standard of Review.

      Our task in reviewing a “district court decision reviewing agency

action is to decide whether the district court correctly applied the law.”

Buckley v. Iowa Dep’t of Human Servs., 638 N.W.2d 675, 676 (Iowa 2001)

(per curiam).   Iowa Code section 17A.19(8) provides that “in suits for

judicial review of agency action . . . [t]he validity of agency action must be

determined in accordance with the standards of review provided in this
section, as applied to the agency action at the time that action was

taken.” Iowa Code § 17A.19(8).

      We have recently articulated our standard of review in evaluating

judicial review of agency action.

      Iowa Code section 17A.19(10) governs judicial review of
      agency decision making. We will apply the standards of
      section 17A.19(10) to determine whether we reach the same
      results as the district court. The district court may grant
      relief if the agency action has prejudiced the substantial
      rights of the petitioner, and the agency action meets one of
      the enumerated criteria contained in section 17A.19(10)(a)
      through (n).

            Under Iowa Code section 17.19(10) (2007), our
      standard of review depends on the aspect of the agency’s
      decision that forms the basis of the petition for judicial
      review.”

Burton v. Hilltop Care Ctr., 813 N.W.2d 250, 255–56 (Iowa 2012) (citation

and internal quotation marks omitted).

            If an agency has been clearly vested with the authority
      to make factual findings on a particular issue, then a
      reviewing court can only disturb those factual findings if
      they are “not supported by substantial evidence in the record
      before the court when that record is reviewed as a whole.”
                                     9

Id. at 256 (quoting Iowa Code § 17A.19(10)(f)). Additionally, “[w]hen an

agency has been clearly vested with the authority to make factual

determinations, it follows that application of the law to those facts is

likewise vested by a provision of law in the discretion of the agency.” Id.

(citations and internal quotation marks omitted). Further,

      [w]hen the application of law to fact has been clearly vested
      in the discretion of an agency, a reviewing court may only
      disturb the agency’s application of the law to the facts of the
      particular case if that application is “irrational, illogical, or
      wholly unjustifiable.”

Id. (quoting Iowa Code § 17A.19(10)(m)).

      We must first determine, then, if the Commissioner was vested

with the authority to make factual findings on a particular issue. Iowa

Code section 515A.5 gives the Commissioner the authority to make

factual findings in relation to whether “a filing does not meet the

requirements of this chapter.” Iowa Code § 515A.5(1). Similarly, Iowa

Code section 515A.9 allows the Commissioner “to review the manner in

which such rating system has been applied in connection with the

insurance afforded the person.”      Iowa Code § 515A.9.       However, the

Commissioner seeks her authority in this case under Iowa Code section

515A.1.    This section, entitled “purpose of chapter,” provides no

authority for the Commissioner to make factual findings as to whether

an insurance company meets the general purpose of the chapter. See

Iowa Code § 515A.1.

      We have said, “Normally, the interpretation of a statute is a pure

question of law over which agencies are not delegated any special powers

by the General Assembly so[] a court is free to . . . substitute its

judgment de novo for that of the agency and determine if the agency

interpretation of the statute is correct.”     Renda v. Iowa Civil Rights
                                    10

Comm’n, 784 N.W.2d 8, 11 (Iowa 2010) (quoting Arthur E. Bonfield,

Amendments to Iowa Administrative Procedure Act, Report on Selected

Provisions to Iowa State Bar Association and Iowa State Government 62

(1998) [hereinafter Bonfield]). We further stated,

      Notably, section 17A.10(c) does not require that the
      discretion be “expressly” vested in the agency, but instead
      uses the less restrictive term “clearly.”

             “This means that the reviewing court, using its own
      independent judgment and without any required deference
      to the agency’s view, must have a firm conviction from
      reviewing the precise language of the statute, its context, the
      purpose of the statute, and the practical considerations
      involved, that the legislature actually intended . . . to
      delegate to the agency interpretive power with the binding
      force of law over the elaboration of the provision in question.”

Id. (quoting Bonfield at 63). We cannot conclude that the language of

Iowa Code section 515A.1 clearly vested in the Commissioner this

authority. Thus, we conclude that our review of the application of Iowa

Code section 515A.1 is de novo.

      III. Statutory Framework.

      The Iowa Insurance Commissioner acts under the statutory

authority of Iowa Chapter 515A. The legislature articulated the purpose

of this chapter as follows:

            The purpose of this chapter is to promote the public
      welfare by regulating insurance rates to the end that they
      shall not be excessive, inadequate or unfairly discriminatory,
      and to authorize and regulate co-operative action among
      insurers in rate making and in other matters within the
      scope of this chapter. . . . This chapter shall be liberally
      interpreted to carry into effect the provisions of this section.

Iowa Code § 515A.1.

      Iowa has created a statutory structure to protect those purchasing

workers’ compensation insurance from having to pay rates that are

“excessive, inadequate or unfairly discriminatory.” Id. To achieve this
                                      11

statutory purpose, Iowa Code section 515A.3 explicitly requires that

when rates are made, they “shall not be excessive, inadequate, or

unfairly discriminatory.”      Id. § 515A.3(1)(a).       In order to assure

compliance with this directive, it has granted the Commissioner broad

authority to approve rate plans under a “rate filing” statutory scheme.

      As a rate-filing state, Iowa requires that “[e]very insurer shall file

with the commissioner every manual, minimum, class rate, rating

schedule or rating plan and every other rating rule, and every

modification of any of the foregoing which it proposes to use.”              Id.
§ 515A.4(1)(a). Further, after these filings occur, there is a mandatory

waiting period before it becomes effective. Id. § 515A.4(4). “A filing shall

be deemed to meet the requirements of this chapter unless disapproved

by the commissioner before the expiration of the waiting period . . . .” Id.

“An insurer may satisfy its obligation to make such filings by becoming a

member of, or a subscriber to, a licensed rating organization which

makes such filings, and by authorizing the commissioner to accept such

filings on its behalf . . . .” Id. § 515A.4(2). “No insurer shall make or

issue a contract or policy except in accordance with the filings which are

in effect for the insurer as provided in this chapter . . . .” Id. § 515A.4(7).

      IV. Discussion and Analysis.

      A. The Commissioner’s Authority to Review the Application of

Approved Rates to Clients.           We must first evaluate whether the

Commissioner has the authority to make a determination as to whether

the rate Chartis applied to Action was consistent with the requirements

of the statute. The Commissioner urges us to find she has the authority

to evaluate this as-applied challenge, based on the statutory guidance

found under Iowa Code section 515A.1.
                                    12

      Chartis, however, argues the Commissioner exceeds her statutory

authority by using this section to conclude that Chartis’s rates, as

applied to this specific customer, are excessive. Chartis argues that the

legislature provided two specific avenues by which the Commissioner

could adjudicate challenges to the rates a workers’ compensation

insurance provider proposes to charge or has charged its customer: Iowa

Code section 515A.5 and section 515A.9.

      Both the Commissioner and the district court explicitly stated they

were ruling on the rates “as applied.” They argue that the Commissioner
has broad authority under Iowa Code section 515A.1 to regulate insurers

to comply with the general purpose of the chapter, even if the method by

which they choose to do it is not specifically included in the statutory

language. In the ruling issued after remand from the district court, the

Commissioner concluded,

      NCCI employee classification rules approved by the agency
      for use by workers’ compensation carriers in calculating
      premium rates cannot override the broad review authority
      the legislature granted the Commissioner under chapter
      515A to review these rates as applied. Section 515A.1
      requires that rates as applied cannot be “excessive,
      inadequate, or unfairly discriminatory.” The rate at issue as
      applied under the record presented is excessive because the
      actual risk of harm to the affected workers is not
      commensurate with the premium Chartis assessed Action
      Warehouse for the coverage in question.

      The district court validated this broad interpretation of the statute

to grant the Commissioner this authority when it stated:

      Chartis argues that because the premium rates NCCI filed
      with the agency on behalf of Chartis have been approved by
      the agency, Chartis is merely doing what it is legally entitled
      to do. Chartis’s argument equates agency approval of a
      premium rate filing with agency approval of the effect of that
      rate as applied in a specific circumstance—even if the
      application results in a rate that is excessive and therefore
      prohibited by section 515A.1.            This argument is
      unpersuasive.
                                    13

      The district court additionally concluded that Chartis would

receive a “premium windfall” if the approved rate was applied to Action’s

workers, as Action’s workers “are physically separated from the tire

manufacturing process.” The district court found that this violated the

prohibition on excessive rates found in Iowa Code section 515A.1.

      B. The Legislature Provided Specific Statutory Avenues to

Challenge Workers’ Compensation Insurance Rates in Iowa.                The

legislature has given the Commissioner statutory authority to hear two

types of challenges to workers’ compensation insurance rates that have
been filed and approved in accordance with Iowa Code section 515A.4.

      1. Iowa Code section 515A.5(2) provides an avenue for the

Commissioner to determine approved rates do not fulfill statutory

requirements. Iowa Code section 515A.5(2) provides, in part:

      At any time subsequent to the applicable review period
      provided for in subsection 1, the commissioner may hold a
      hearing to determine whether a filing meets the requirements
      of this chapter. The commissioner shall provide notice of a
      hearing not less than ten days prior to the hearing to every
      insurer and rating organization which made the filing,
      specifying the matters to be considered at the hearing. If the
      commissioner finds that a filing does not meet the
      requirements of this chapter, the commissioner shall issue
      an order specifying in what respects the commissioner finds
      that the filing fails to meet the requirements of this chapter,
      and stating when, within a reasonable period thereafter, the
      filing shall be deemed no longer effective.

Iowa Code § 515A.5(2).       We have previously described 515A.5 as

authorization   for   the    commissioner     “to   disapprove    workers’

compensation insurance rate filings which fail to meet the requirements

of chapter 515A.” Travelers Indem. Co. v. Comm’r of Ins., 767 N.W.2d
646, 651 (Iowa 2009).    The only option available to the Commissioner

under 515A.5(3), then, would be to provide public notice and hold a
                                       14

hearing as described in the statute to determine whether a filing meets

the requirements of the chapter.4

         Chartis used NCCI’s Basic Manual to determine the rate it would

charge Action for the employees at the Firestone and Titan warehouses.

Neither Action nor the Commissioner dispute that NCCI adhered to

Iowa’s statutory requirements for rate filing, nor does either dispute that

Chartis adhered to these requirements when it adopted NCCI’s rating

system for use in Iowa. NCCI filed its Basic Manual per the requirements

of Iowa Code section 515A.4, and Chartis exercised its right to satisfy the
requirements of section 515A.4 by adopting the Basic Manual in

assigning its insurance rates. A challenge under section 515A.5(3) was

not made, nor was one decided by the Commissioner or the district

court.

         2. Iowa   Code   section   515A.9   provides    an   avenue    for   the

Commissioner to determine if approved rates have been appropriately

applied. Iowa Code section 515A.9 provides, in part:

         Every rating organization and every insurer which makes its
         own rates shall provide within this state reasonable means
         whereby any person aggrieved by the application of its rating
         system may be heard, in person or by the person’s
         authorized representative, on the person’s written request to
         review the manner in which such rating system has been
         applied in connection with the insurance afforded the
         person. . . . Any party affected by the action of such rating
         organization or such insurer on such request may, within
         thirty days after written notice of such action, appeal to the
         commissioner, who, after a hearing held upon not less than
         ten days’ written notice to the appellant and to such rating
         organization or insurer, may affirm or reverse such action.

Iowa Code § 515A.9.


       4We note also that the authority granted the Commissioner under Iowa Code

section 515A.5(3) is prospective only, so the Commissioner would not have the
authority to retroactively change the rates Chartis charged Action. See Iowa Code
§ 515A.5(2).
                                   15

      We have previously noted that Iowa Code section 515A.9

“authorizes dispute resolution procedures not only for both rates and

rating systems but also for those ‘aggrieved by the application of its

rating system.’ ” Travelers Indem. Co. v. D.J. Franzen, Inc., 792 N.W.2d
242, 247 (Iowa 2010) (quoting Iowa Code § 515A.9). “Since premiums

are derived from rates and ratings plans, entities paying premiums ‘are

aggrieved by the application’ of the rating system.    Therefore, section

515A.9 provides a procedure for premium disputes.”        Id.   It is thus

undisputed that the Commissioner has the authority to determine if the
application of a statutorily-approved ratings plan complies with the

terms of that plan under Iowa Code section 515A.9. Chartis has never

disputed that the Commissioner had the authority to determine whether

Chartis had complied with the Basic Manual.

      However, subsequent to the remand, the Commissioner did not

consider the issue Iowa Code section 515A.9 gives her the authority to

review—“the manner in which [the approved] rating system has been

applied in connection with the insurance afforded the person.” See Iowa

Code § 515A.9.    Rather, the Commissioner attempted to expand her

powers under this section 515A.9 hearing, based on her broad

interpretation of Iowa Code section 515A.1. The language of the statute

is unambiguous. See In re Det. of Johnson, 805 N.W.2d 750, 753 (Iowa

2011) (“We do not search for meaning beyond the express terms of a

statute when the statute is plain and its meaning is clear.” (citation and

internal quotation marks omitted)).     The Commissioner’s authority is

limited to the “manner in which [an approved] rating system has been

applied.” See Iowa Code § 515A.9. In other words, it is limited to the

question of whether Chartis applied the proper employee classification

required by the filed and approved rating rules.    The statute does not
                                   16

contemplate a situation like the one presented here, where an insurance

company follows the statutory procedure outlined under section 515A.4

to get a rating system approved, then faithfully applies that rating

system, only to have the Commissioner decide that the approved rating

(premium) is “excessive” as applied to one specific situation. Iowa Code

section 515A.9 does not provide the proper procedure for challenging the

validity of the rating rule itself or the corresponding premium. The Iowa

legislature enacted a separate procedure for challenging rate filings. See

Iowa Code § 515A.5(3). The plain language of section 515A.5(3) confirms
that the legislature intended this code section to be the only procedural

avenue available to challenge a rate filing.    Additionally, the statute

provides that any change in the rate filing is only prospective in nature.

Iowa Code § 515A.5(2) (“If the commissioner finds that a filing does not

meet the requirements of this chapter, the commissioner shall issue an

order specifying in what respects the commissioner finds that the filing

fails to meet the requirements of this chapter, and stating when, within a

reasonable period thereafter, the filing shall be deemed no longer

effective.”). Therefore, nothing in the statute contemplates a retroactive

application of an adjusted rate. Otherwise, the Commissioner would be

cloaked with virtually unlimited discretion over rates, subverting the

intent of the ratings system codified in chapter 515A. We conclude that

the legislature intended for a section 515A.9 hearing to be limited to a

review of the manner in which an approved rating system has been

applied to an insured.

      After the remand, every document filed—the decision of the

Commissioner, the decision of the district court, and the briefs submitted

on appeal—centered on the issue the Commissioner identified in her

postremand brief order—whether the Commissioner had the authority to
                                     17

consider an as-applied challenge in the event an insurer properly applies

a rate schedule approved under section 515A.4.       Action, in its role as

intervenor, elected to adopt the Commissioner’s brief on appeal, and

specifically agreed to be bound by it. Action and the Commissioner do

not ask us to decide whether the rates charged by Chartis comply with

the Basic Manual. Thus, for purposes of section 515A.9, there is not a

viable dispute over “the manner in which such rating system has been

applied.” See Iowa Code § 515A.9.

      3. The Commissioner does not have unlimited authority to fulfill the
general purpose of the statute in the absence of a statutorily-prescribed

avenue to do so. We have previously considered the question of whether

a statutory provision providing general guidance on the interpretation of

a statute gives the agency specific authority to resolve a dispute. In State

v. Public Employment Relations Board, we considered the question of

whether the legislature had granted the Public Employment Relations

Board (PERB) the authority to remedy nonwillful violations of Iowa Code

chapter 20. 744 N.W.2d 357, 358 (Iowa 2008). We noted that Iowa Code

“section 20.10 set forth conduct that can constitute a prohibited

practice.”   Id. at 361.     PERB acknowledged that it did not have

enumerated authority to charge a party with nonwillful violations.       Id.

Thus, PERB attempted to “rel[y] on the general statement of its ‘powers

and duties’ . . . [that] states PERB has the power and duty to ‘[f]ashion[]

appropriate remedial relief for violations of this chapter.’ ” Id. (quoting

Iowa Code § 20.1). We noted the legislature had provided specific ways

in which a party could seek relief, and that those sections “require[d] a

showing of willfulness.” Id. at 361–62. We concluded that because “the

State did not act willfully[,] . . . PERB had no authority to remedy the

State’s nonwillful violation.” Id. at 362.
                                    18

      Similarly, we conclude that the general purpose provision of

Chapter 515A does not provide independent authority for the agency to

do anything it might deem necessary to fulfill the purpose of the statute,

particularly when the legislature has provided very specific avenues for

the Commissioner to review how the statute is being applied.         As a

result, based on our de novo review, we find the Commissioner did not

have general authority under 515A.1 to decide an as-applied challenge in

the manner she attempted to do so here.

      V. Disposition.
      For the reasons stated above, we reverse the findings of the district

court and remand for proceedings consistent with this opinion.

      REVERSED AND REMANDED.